



Exhibit 10.02


RESTRICTED STOCK AWARD AGREEMENT
under the
UDR, INC.
1999 LONG-TERM INCENTIVE PLAN
(AS AMENDED AND RESTATED FEBRUARY 2, 2017)


Grantee:
[Name]
 
 
Number of Shares:
[Shares]
 
 
Date of Grant:
                   , 2017
 
 
Value as of Grant Date:
$______ per share





1.Grant of Shares. UDR, Inc. (the "Company") hereby grants to the Grantee named
above (the "Grantee"), as additional compensation for services to be rendered,
and subject to the restrictions and the other terms and conditions set forth in
the Company's 1999 Long-Term Incentive Plan (the "Plan") and in this Restricted
Stock Award Agreement (this "Agreement"), the number of shares indicated above
of the Company's $0.01 par value common stock (the "Shares"). Capitalized terms
used herein and not otherwise defined shall have the meanings assigned such
terms in the Plan.


2.Vesting of Restricted Stock. Unless the vesting under this Agreement is
accelerated in accordance with Article 14 of the Plan, 100% of the Shares
subject to this Agreement shall vest (become exercisable) under the following
terms: 1/4 of the Shares shall vest on __________, 2018; 1/4 of the Shares shall
vest on ___________, 2019; 1/4 of the Shares shall vest on __________, 2020; and
the remaining 1/4 of the Shares shall vest on __________, 2021.


3.Restrictions. The Shares are subject to each of the following restrictions.
"Restricted Shares" means those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If the Grantee's employment with the
Company or any Parent or Subsidiary terminates for any reason other than as set
forth in paragraph (a) or (b) of Section 4 hereof, then the Grantee shall
forfeit all of the Grantee's right, title and interest in and to the Restricted
Shares as of the date of employment termination and such Restricted Shares shall
be re-conveyed to the Company without further consideration or any act or action
by the Grantee.


The restrictions imposed under this Section 3 shall apply to all shares of the
Company's stock or other securities issued with respect to Restricted Shares
hereunder in connection with any merger, reorganization, consolidation,
re-capitalization, stock dividend or other change in corporate structure
affecting the common stock of the Company.
4.Expiration and Termination of Restrictions. The restrictions imposed under
Section 3 will expire on the earliest to occur of the following:


(a) On the date of termination of the Grantee's employment with the Company or
any Parent or Subsidiary because of his or her death or Disability; or





--------------------------------------------------------------------------------







(b) On the date specified by the Committee or as otherwise established in the
Plan in the event of an acceleration of vesting under Article 14 of the Plan
(including, without limitation, upon the occurrence of a Change in Control, as
defined in the Plan).


5.Delivery of Shares. The Shares will be registered in the name of the Grantee
as Restricted Stock and may be held by the Company prior to the lapse of the
restrictions thereon as provided in Section 4 hereof (the "Restricted Period").
Any certificate for Shares issued during the Restricted Period shall be
registered in the name of the Grantee and shall bear a legend in substantially
the following form:


THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN A RESTRICTED STOCK AWARD AGREEMENT DATED ___________, 2017 BETWEEN
THE REGISTERED OWNER OF THE SHARES REPRESENTED HEREBY AND UDR, INC. RELEASE FROM
SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS
OF SUCH AGREEMENT, COPIES OF WHICH ARE ON FILE IN THE OFFICE OF UDR, INC.
If requested, the Grantee shall deposit with the Company, a stock power, or
powers, executed in blank and sufficient to re-convey the Restricted Shares to
the Company upon termination of the Grantee's employment during the Restricted
Period, in accordance with the provisions of this Agreement.
6.Voting and Dividend Rights. The Grantee, as beneficial owner of the Shares,
shall have full voting rights with respect to the Shares and shall receive
dividends on the Shares during the Restricted Period. Dividends on the Shares
are not eligible for participation in the Company's Dividend Reinvestment Plan
during the Restricted Period.


7.Restrictions on Transfer and Pledge. The Restricted Shares may not be pledged,
encumbered, or hypothecated to or in favor of any party other than the Company
or a Parent or Subsidiary, or be subject to any lien, obligation, or liability
of the Grantee to any other party other than the Company or a Parent or
Subsidiary. The Restricted Shares are not assignable or transferable by the
Grantee other than by will or the laws of descent and distribution.


8.Changes in Capital Structure. In the event a stock dividend is declared upon
the Stock, the shares of Stock then subject to this Agreement shall be increased
proportionately. In the event the Stock shall be changed into or exchanged for a
different number or class of shares of stock or securities of the Company or of
another corporation, whether through reorganization, re-capitalization,
reclassification, share exchange, stock split-up, combination of shares, merger
or consolidation, there shall be substituted for each such share of Stock then
subject to this Agreement the number and class of shares into which each
outstanding share of Stock shall be so exchanged, or there shall be made such
other equitable adjustment as the Committee shall approve.


9.Stop Transfer Notices. In order to ensure compliance with the restrictions on
transfer set forth in this Agreement or the Plan, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and, if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.







--------------------------------------------------------------------------------





10.Refusal to Transfer. The Company shall not be required (a) to transfer on its
books any Restricted Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (b) to treat as owner of
such Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Restricted Shares shall have been so
transferred.


11.No Right of Continued Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Parent or Subsidiary to
terminate the Grantee's employment at any time, nor confer upon the Grantee any
right to continue in the employ of the Company or any Parent or Subsidiary.


12.Payment of Taxes.


(a) The Grantee upon issuance of the Shares hereunder, shall be authorized to
make an election to be taxed upon such award under Section 83(b) of the Code. To
effect such election, the Grantee may file an appropriate election with the
Internal Revenue Service within thirty (30) days after award of the Shares and
otherwise in accordance with applicable Treasury Regulations.


(b) The Grantee will, no later than the date as of which any amount related to
the Shares first becomes includable in the Grantee's gross income for federal
income tax purposes, pay to the Company, or make other arrangements satisfactory
to the Committee regarding payment of, any federal, state and local taxes of any
kind required or permitted by law to be withheld with respect to such amount.
For the avoidance of doubt, the Grantee may satisfy such payment by permitting
the Company to reduce the number of Shares issued. The obligations of the
Company under this Agreement will be conditional on such payment or
arrangements, and the Company, and, where applicable, its Subsidiaries will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Grantee.


13.Grantee's Covenant. The Grantee hereby agrees to use his best efforts to
provide services to the Company in a workmanlike manner and to promote the
Company's interests.


14.Amendment. The Committee may amend, modify or terminate this Agreement
without approval of the Grantee; provided, however, that such amendment,
modification or termination shall not, without the Grantee's consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.


15.Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Agreement and this Agreement shall be governed by and construed
in accordance with the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall be controlling and determinative.


16.Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


17.Severability. If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.







--------------------------------------------------------------------------------





18.Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:


UDR, Inc.
1745 Shea Center Dr., Suite 200
Highlands Ranch, Colorado 80129
Attn: Corporate Secretary
or any other address designated by the Company in a written notice to the
Grantee. Notices to the Grantee will be directed to the address of the Grantee
then currently on file with the Company, or at any other address given by the
Grantee in a written notice to the Company.
19.Dispute Resolution. The provisions of this Section 19 shall be the exclusive
means of resolving disputes arising out of or relating to the Plan and this
Agreement. The Company, the Grantee, and the Grantee’s assignees (the “parties”)
shall attempt in good faith to resolve any disputes arising out of or relating
to the Plan and this Agreement by negotiation between individuals who have
authority to settle the controversy. Negotiations shall be commenced by either
party by notice of a written statement of the party’s position and the name and
title of the individual who will represent the party. Within thirty (30) days of
the written notification, the parties shall meet at a mutually acceptable time
and place, and thereafter as often as they reasonably deem necessary, to resolve
the dispute. If the dispute has not been resolved by negotiation, the parties
agree that any suit, action, or proceeding arising out of or relating to the
Plan or this Agreement shall be brought in the United States District Court for
the District of Colorado (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a state court in Colorado) and that the parties
shall submit to the jurisdiction of such court. The parties irrevocably waive,
to the fullest extent permitted by law, any objection the party may have to the
laying of venue for any such suit, action or proceeding brought in such court.
THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL
OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 19 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.


IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement and
agree that the Shares are to be governed by the terms and conditions of this
Agreement and the Plan.
 
UDR, Inc.
 
 
 
 
 
 
 
By:
 
 
Name:
Thomas W. Toomey
 
Title:
Chief Executive Officer & President



The Grantee acknowledges receipt of a copy of the Plan and this Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Shares subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Agreement and the Plan in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of this Agreement and the Plan.
The Grantee hereby agrees that all disputes arising out of or relating to this
Agreement and the Plan shall be resolved in accordance with Section 19 of this
Agreement.





--------------------------------------------------------------------------------





The Grantee further agrees to notify the Company upon any change in the
residence address indicated in this Agreement.
 
GRANTEE:
 
 
 
 
 
 
 
[Name]
 




